Citation Nr: 1728594	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-27 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L. F., Observer


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1955 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In September 2015, the Board remanded this matter to provide the Veteran a hearing. In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board Hearing sitting at the RO in New Orleans, Louisiana.

In evaluating this case, the Board has reviewed the electronic file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has headaches as a result of his service. Specifically, the Veteran states that he fell and hit his head on some laundry equipment while stationed in Korea. At the Travel Board Hearing, the Veteran explained that a laundry unit would not start, so he took it to get fixed, when the ring slipped off the bolt, and he fell back and hit his head on a concrete slab. The Veteran states that the fall caused him to become unconscious for 10 to 15 minutes and caused him to bleed out of his ear. The Veteran testified that he was hospitalized in Korea at an Army hospital for a couple of weeks as a result of this injury. 
The Veteran asserts that he has a knot on the back of his head as a result of the fall, and that he has had headaches ever since his injury in-service. At the July Travel Board Hearing, the Veteran noted that he did not have headaches before entering service, and showed the undersigned VLJ the knot on the back of his head, which the VLJ stated appeared to be a "little protrusion."

The Veteran also asserts that he was exposed to asbestos in the barracks that he was living in and working around.

The Veteran's DD-214 indicates that he served as a laundryman in service. However, the Veteran's service treatment records are unavailable. In cases where the Veteran's service treatment records are determined to be unavailable, as in this case, the Board is under a "heightened duty to consider and discuss the evidence of record and supply well-reasoned bases for its decision as a consequence of the missing [service treatment records]." Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).

The Veteran has not been afforded a VA examination. Therefore, the Board remands this matter for a VA examination of the Veteran's headaches to address a nexus between a current disability and the Veteran's service, to include his fall in-service and his asserted in-service exposure to asbestos. Again, the Board notes that VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. See McLendon, 20 Vet. App. 79 (discussing circumstances under which a VA examination is required, to include: (1) evidence of a current disability; (2) evidence of an event, injury, or disease in service; (3) indication that the current disability may be associated with service; (4) and insufficient medical evidence to make a decision). Here, the Veteran has not been afforded a VA examination. As there is evidence of current headaches with a visible knot on the back of his head, testimony of an in-service occurrence, and a potential link between the two, examination is required. 38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. 79. Given the lack of sufficient medical evidence to make a decision on this matter, the Veteran should be afforded a VA examination to address the etiology of any current depression or any current psychiatric disorder. See Colvin, 1 Vet. App. 171 (stating that VA adjudicators are not permitted to substitute their own judgment on a medical matter).

Last, the Board remands this matter to obtain outstanding private treatment records, and to associate such with the claims record. At the July 2016 Travel Board Hearing, the Veteran noted that he was treated by Dr. D. in Gloster or Crosby, Mississippi, in the 1950s; Dr. D. in Clinton, Louisiana, about a year ago; and Dr. M. within the last two or three years. However, such private treatment records are not of record. Therefore, the Board remands this matter to obtain a complete record upon which to base its decision. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any relevant and outstanding VA treatment records. Should they exist, associate them with the electronic claims file.

2. Ask the Veteran to identify any relevant private treatment records and request that the Veteran submit or authorize for release such private treatment records. See July 2016 hearing transcript (the Veteran's testimony that he was treated by Dr. D. in Gloster or Crosby, Mississippi, in the 1950s; Dr. D. in Clinton, Louisiana, about a year ago; and Dr. M. within the last two or three years). Additionally, ensure that there are no outstanding and relevant updated treatment records from Dr. N. N. Then, make appropriate efforts to obtain any records so authorized for release.

3. Thereafter, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's headaches.  The electronic claims file, to include the Veteran's service treatment records, lay statements and testimonies, and treatment records, must be reviewed by the examiner, and a note that it was reviewed should be included in the report. 

After reviewing the claims file and examining the Veteran, the examiner should opine as to whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's headaches are related to his active duty service, to include his fall while serving in Korea and his in-service exposure to asbestos. See July 2016 hearing transcript.

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's testimony. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5. Following completion of the above directives, review the claims file to ensure compliance, including that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response, and return the claims folder to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

